Citation Nr: 1539158	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service-connection for obstructive sleep apnea.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a cervical spine disorder.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right upper extremity disorder.  

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left upper extremity disorder.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right lower extremity disorder, to include as due to service-connected lumbar spine disorder.  

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left lower extremity disorder, to include as due to service-connected lumbar spine disorder.   

7.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972, and from January 1975 to February 1998.  This matter came to the Board of Veterans' Appeals (Board) on appeal from June 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2015, the Veteran submitted a VA Form 21-526ES, seeking service connection for a right knee disorder, a left knee disorder, and a right hip disorder.  There is no indication in the record currently available to the Board that the Agency of Original Jurisdiction (AOJ) has had the opportunity to consider these claims.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2015).  

The issues of entitlement to service connection for obstructive sleep apnea, a cervical spine disorder, a right upper extremity disorder, a left upper extremity disorder, a right lower extremity disorder, a left lower extremity disorder, and an increased rating for degenerative disc disease of the lumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 2009 rating decision, the RO denied service connection for a cervical spine disorder, a right upper extremity disorder, a left upper extremity disorder, a right lower extremity disorder, and a left lower extremity disorder.  

2.  In unappealed February 2010 and August 2010 rating decisions, the RO, after reconsidering the claim based on the receipt of additional evidence, again denied service connection for a cervical spine disorder.  

3.  In August 2011, the Veteran requested reopening of his claims of service connection for a cervical spine disorder, a right upper extremity disorder, a left upper extremity disorder, a right lower extremity disorder, and a left lower extremity disorder.  

4.  The evidence received since the last final rating decision denying service connection for a cervical spine disorder, a right upper extremity disorder, a left upper extremity disorder, a right lower extremity disorder, and a left lower extremity disorder relates to unestablished facts necessary to substantiate the claims and, if presumed credible, raises a reasonable possibility of substantiating the claims. 
CONCLUSIONS OF LAW

1.  The June 2009, February 2010, and August 2010 rating decisions denying service connection for a cervical spine disorder, a right upper extremity disorder, a left upper extremity disorder, a right lower extremity disorder, and a left lower extremity disorder, are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010). 

2.  New and material evidence has been received to warrant reopening of the claims of service connection for a cervical spine disorder, a right upper extremity disorder, a left upper extremity disorder, a right lower extremity disorder, and a left lower extremity disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.

Background

The Veteran's service personnel records show that he served in the Infantry for more than 18 years.  He is the recipient of multiple awards and decorations, including the Combat Infantryman Badge, the Master Parachutist Badge, the Canadian Parachutist Badge, and British Army Parachutist Wings.  

The Veteran's service treatment records reflect treatment for multiple orthopedic injuries and complaints, including those relating to the back, clavicle, shoulder, foot, hip and ankle.  In June 1978, the Veteran was seen in connection with his complaints of upper back pain which increased with flexion of his neck.  The assessment was musculoskeletal strain.  In June 1983, he was again seen for upper back pain with neck flexion.  The diagnosis was muscle spasm.  At his January 1998 military retirement medical examination, the Veteran's neck and spine were noted to be normal.  On a report of medical history, the Veteran denied having or ever having had recurrent back pain or a back injury.  

In December 2008, the Veteran submitted a claim of service connection for a cervical spine disorder as well as pain and numbness in the extremities.  In pertinent part, medical records assembled in connection with the claim show that in July 2008, the Veteran underwent an MRI of the cervical spine which showed disc bulges at multiple levels, some causing nerve root compression.  

In August 2008, the Veteran was seen in the VA neurology clinic with complaints of longstanding neck pain with right arm numbness and pain.  The Veteran dated his cervical spine symptoms to service when he was an infantry parachute jumper.  He indicated that since his military discharge, he had experienced intermittent neck pain and radicular pain in his arms.  The Veteran also complained of longstanding low back pain with associated right leg radicular pain.  After examining the Veteran, the examiner assessed him as having cervical radiculitis with pathology as noted on an MRI of the cervical spine, as well as lumbar radiculitis by history.

In an August 2009 rating decision, the RO denied service connection for a cervical spine disorder, as well as chronic numbness and pain in both upper and lower extremities.  The RO determined that the record contained no evidence that these conditions were present during service or otherwise causally related to service.  The Veteran was notified of the RO's determination and his appellate rights in an August 2009 letter, but he did not appeal.  

In October 2009, the Veteran submitted additional evidence in support of his claim, including a July 2009 VA clinical record which notes that an updated MRI showed some relative stenosis in the lower cervical areas.  The impression was cervical spondylosis with early myelopathy.  

In a February 2010 rating decision, after considering the additional evidence, the RO continued the denial of service connection for the Veteran's cervical spine disorder, finding that the record continued to lack evidence that the condition had been shown in service or otherwise associated with service.  The Veteran was notified of the RO's determination and his appellate rights in a February 2010 letter, but he did not appeal.  

In April 2010, the Veteran again submitted additional evidence, including a March 2010 VA clinical record showing that at a neurology clinic follow up, he reported multiple in-service jump-related head and neck impacts with subsequent symptoms for many years.  He reported cervical radicular symptoms on the right with occasional right leg numbness.  The impression was cervical spondylosis likely partly due to service related trauma but no longer concern for myelopathy, and suspect early diabetes mellitus.  

In an August 2010 rating decision, after considering the additional evidence, the RO continued the prior denial of service connection for the Veteran's cervical spine disorder.  The Veteran was notified of the RO's determination and his appellate rights in an August 2010 letter, but he did not appeal, nor was new and material evidence received within the applicable time period.  

In August 2011, the Veteran again submitted a claim of service connection for a cervical spine disorder as well as a disorder manifested by numbness and pain in the upper and lower extremities.  Records assembled in connection with his claims include records from a military medical facility showing that in September 2009, EMG testing showed mild chronic C7 radiculopathy on the left side.  The diagnosis included cervical spinal stenosis.  Also received were private clinical records showing that in September 2009, the Veteran was seen by a private neurologist in connection with his complaints of a several year history of cervical pain radiating to his arms and legs, as well as diffuse paresthesias and a sensation of numbness.  The neurologist concluded that the Veteran had symptoms of cervical pain as well as paresthesias in all extremities.  The neurologist indicated that he was "hard pressed" to direct the Veteran's neurologic symptoms to the cervical cord region, but referred him for EMG and nerve conduction studies of all extremities.

In December 2009, the Veteran was seen by a private neurologist in connection with his complaints of a multiplicity of aches and pains related to the cervical spine, and the upper and lower extremities.  The neurologist concluded that the Veteran probably had pain of the cervical lumbar area related to spondylosis.  He noted that the Veteran exhibited some mild spondylosis with cord compression.

In an August 2011 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned an initial 10 percent rating, effective August 19, 2010.  

The Veteran underwent a VA general medical examination in March 2013.  He reported a longstanding history of numbness in both upper and lower extremities since long time ago.  He indicated that he did not visit a doctor in service with these complaints as he did not want to risk jeopardizing his military career.  The Veteran indicated that he believed that his paresthesias were related to herniated discs in his spine.  The examiner noted that MRIs of the cervical and lumbar segments of the spine revealed stenosis, but that a September 2008 EMG of the upper extremities had been normal.  The diagnoses included degenerative cervical and lumbar disc disease, mild, with subclinical paresthesias.  The examiner indicated that there was no diagnosis to sustain a neuropathy claim, as the September 2008 EMG of the upper extremities had been normal.  

At his April 2015 Board hearing, the Veteran described his duties as a paratrooper in service, including carrying heavy packs and completing more than 100 parachute jumps.  He also testified that his parachute harness often cut into the femoral area of his groin, as well as his shoulders and neck.  He recalled that he experienced multiple jolts to the nerves his his shoulders and groin in jumps.  He testified that he had recently undergone imaging studies and had been told by his physician that he exhibited several lesions that had been possibly caused by multiple traumas from parachute jumps.  

Applicable Law

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156 (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118. 

Service connection may be established for disorder resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.   38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases, including arthritis and an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, service connection may be granted where a disorder is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Additional disorder resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).

Analysis

As set forth above, in an unappealed June 2009 rating decision, the RO denied service connection for a cervical spine disorder, a right upper extremity disorder, a left upper extremity disorder, a right lower extremity disorder, and a left lower extremity disorder.  In unappealed February 2010 and August 2010 rating decisions, the RO, after reconsidering the claim based on the receipt of additional evidence, again denied service connection for a cervical spine disorder.  Although the Veteran was notified of these decisions and his appellate rights, he did not appeal.  Moreover, the record does not show, nor has the Veteran contended, that additional new and material evidence was received within one year of these rating decisions.  Under these circumstances, the RO's decisions are final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103. 

In this appeal, the Veteran now seeks to reopen his claims.  The Board has carefully considered the record, with particular attention to the additional evidence received since the final rating decisions discussed above.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claims. 

The additional evidence includes the Veteran's credible and detailed testimony describing multiple parachuting traumas and physical sensations he experienced thereafter.  The Veteran also credibly testified that he had recently undergone imaging studies and had been told by his physician that he exhibited several lesions that had possibly been caused by multiple traumas from parachute jumps.  

The record also now includes additional clinical records which contain diagnoses of left C7 radiculopathy, cervical spinal stenosis, cervical spondylosis with cord compression, as well as records documenting continued complaints of pain radiating to the Veteran's arms and legs, as well as diffuse paresthesias and a sensation of numbness.  Additionally, at a March 2013 VA medical examination, the Veteran was diagnosed as having degenerative cervical and lumbar disc disease, mild, with subclinical paresthesias.  

Finally, the Board notes that since the last final rating decisions discussed above, the RO has granted service connection for degenerative disc disease of the lumbar spine, significantly changing the factual basis in connection with the claims on appeal with respect to the issue of whether service connection for lumbar radiculopathy on a secondary basis may be warranted.  See 38 C.F.R. § 3.310.  

The Board finds that the additional evidence received, when presumed credible, relates to unestablished facts necessary to substantiate the claims and would trigger VA's duty to provide a medical examination to determine the etiology of the currently claimed disabilities.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is necessary when the record indicates that a current disorder may be associated with service or a service-connected disorder).   

Under these circumstances, the Board finds that new and material evidence has been presented.  See Shade, 24 Vet. App. at 117-18.  Accordingly, the Board finds that the Veteran's previously denied claims of service connection for a cervical spine disorder, a right upper extremity disorder, a left upper extremity disorder, a right lower extremity disorder, a left lower extremity disorder, are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

Although the record is sufficient to warrant reopening of the claims, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits. 


ORDER

New and material evidence having been received, the application to reopen the previously denied claims of entitlement to service connection for a cervical spine disorder, a right upper extremity disorder, a left upper extremity disorder, a right lower extremity disorder, and a left lower extremity disorder, is granted.  


REMAND

Increased rating for degenerative disc disease of the lumbar spine

As set forth above, in a March 2015 rating decision, the RO denied a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  In June 2015, the Veteran submitted a notice of disagreement (NOD) with the RO's decision.  The available record contains no indication that a Statement of the Case has been issued.  Additionally, no letter has been sent to the Veteran acknowledging the NOD and requesting that the Veteran elect the Decision Review Officer or traditional appeal process.  Under these circumstances, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Service connection for sleep apnea

Although the Veteran's service treatment records are negative for notations of sleep apnea, the Veteran and his spouse have credibly testified to the onset of symptoms possibly indicative of sleep apnea during his period of active duty, including excessive snoring and apneic episodes during sleep.  The Veteran's spouse, a VA nurse, testified that she recognized the Veteran's symptoms and encouraged him to get a sleep study.  The post-service record on appeal includes VA clinical records showing that the Veteran was diagnosed as having symptoms of sleep apnea in November 1999, approximately 19 months after service separation, although it does not appear that a sleep study was conducted at that time.  In January 2011, the Veteran underwent a sleep study which revealed severe obstructive sleep apnea hypopnea syndrome.  A CPAP machine was prescribed.  

In January 2012, the Veteran underwent a VA general medical examination.  The examiner diagnosed sleep apnea, but concluded that it was less likely than not caused by the Veteran's exposure to environmental hazards in the Persian Gulf theater of operations.  The examiner, however, failed to provide an opinion as to whether or not the Veteran's current sleep apnea had its onset during the Veteran's remaining period of active service, other than his tour of duty in the Persian Gulf theater of operations, or is otherwise causally related to his active service or any incident therein.  Given the evidence of record, such an opinion is necessary.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  

Service connection for cervical spine, right upper extremity, left upper extremity, right lower extremity, and left lower extremity disorders  

Given the evidence of record, the Board also finds that VA medical examinations are necessary in connection with these claims.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  As set forth above, the record contains credible testimony from the Veteran regarding multiple traumas he experienced during the course of his duties as a paratrooper, as well as suggestions that the Veteran's cervical and lumbar spine disabilities with radicular symptoms are due to service related trauma.  As set forth above, service connection is currently in effect for a lumbar spine disorder, although the Veteran has not yet been afforded an examination to determine whether his lower radicular symptoms may be secondary to his service-connected low back disorder.  Additionally, the Veteran has not been afforded a VA medical examination to determine the nature and etiology of his cervical spine disorder with radicular symptoms.  

Finally, the Board notes that at his April 2015 hearing, the Veteran testified that following recent imaging studies, his physician had advised him that abnormalities on his cervical spine as identified on the diagnostic imaging could have easily been caused by his military duties as a paratrooper.  The Veteran is advised that it would be to his benefit to submit a statement from his physician memorializing his or her opinion linking his current cervical spine disorder to service.   

Accordingly, the case is REMANDED for the following action: 

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Regardless of the Veteran's response, review the record and ensure that it contains complete clinical records from the Keesler Medical Center for the period from February 1998 to the present.  

3.  After all additional documents are associated with the claims file, afford the Veteran a VA medical examination for the purpose of addressing the etiology of his current sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Based on an examination and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sleep apnea had its inception during the Veteran's active service or is otherwise causally related to his active service or any incident therein.  In providing that opinion, the examiner should comment on the relevant evidence of record, including the credible testimony of the Veteran and his spouse to the effect that he experienced snoring and apneic episodes during sleep while on active duty.  

4.  After all additional documents are associated with the claims file, afford the Veteran a VA medical examination for the purpose of addressing the nature and etiology of his current cervical spine disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Based on an examination and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disorder had its inception during the Veteran's active service or is otherwise causally related to his active service or any incident therein.  In providing that opinion, the examiner should comment on the relevant evidence of record, including the credible testimony of the Veteran describing multiple traumas he experienced during the course of his duties as a paratrooper, as well as service treatment records documenting treatment for back pain with neck flexion in June 1978 and June 1983.  

5.  After all additional documents are associated with the claims file, afford the Veteran a VA medical examination for the purpose of addressing the nature and etiology of any disorder of the upper and lower extremities, claimed as chronic numbness and pain.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Based on an examination and review of the record, the examiner should provide a diagnosis for the Veteran's reported chronic numbness and pain of the bilateral upper and lower extremities and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current upper or lower extremity disorder had its inception during the Veteran's active service or is otherwise causally related to his active service or any incident therein, including his duties as a paratrooper.  

Alternatively, the examiner should provide an opinion as to whether it is at least as likely as not that any current upper or lower extremity disorder is causally related to or aggravated by any service-connected disorder, including lumbar disc disease, or right and left shoulder impingement syndrome with arthritis.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


